UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------X
JAMES WHITE,

                          Plaintiff,
                                                MEMORANDUM & ORDER
              -against-                         17-CV-4524 (JS)

NANCY A. BERRYHILL,
Acting Commissioner of Social Security,

                    Defendant.
---------------------------------------X
APPEARANCES
For Plaintiff:      Ronald L. Epstein, Esq.
                    Grey and Grey L.L.P.
                    360 Main Street
                    Farmingdale, NY 11735

For Defendant:            Candace S. Appleton, Esq.
                          United States Attorney’s Office
                          Eastern District Of New York
                          271 Cadman Plaza East
                          Brooklyn, NY 11201

SEYBERT, District Judge:
              Plaintiff James White (“Plaintiff”) brings this action

pursuant to Section 205(g) of the Social Security Act (the “Act”),

42   U.S.C.    § 405(g),    challenging   the   Commissioner   of   Social

Security’s (the “Commissioner”) denial of his applications for

disability insurance benefits and Supplemental Security Income

(“SSI”).   (Compl., Docket Entry 1, ¶ 1.)       Presently pending before

the Court are Plaintiff’s motion for judgment on the pleadings,

(Pl.’s Mot., Docket Entry 8), and the Commissioner’s cross-motion

for judgment on the pleadings, (Comm’r’s Mot., Docket Entry 10).
For the following reasons, the Commissioner’s motion is DENIED and

Plaintiff’s motion is GRANTED IN PART and DENIED IN PART.


                            BACKGROUND1

          On March 2 and 9, 2012, Plaintiff applied for disability

insurance benefits and SSI, respectively, alleging that since

January 24, 2009, he has been disabled based on a traumatic brain

injury, speech impairment, chronic fatigue, and chronic pain in

his left leg.2   (R. 127-28, 320-26, 346.)   Plaintiff’s claims were

denied on May 2, 2012, (R. 160-75), and on May 29, 2012, Plaintiff

requested a hearing before an Administrative Law Judge (“ALJ”),

(R. 176-77).     On April 30, 2013, Plaintiff appeared with his

attorney for a hearing before ALJ Scott C. Firestone, (R. 77-126),

who in a June 21, 2013 decision found that Plaintiff was not

disabled, (R. 131-49).    Plaintiff filed a request for review of

the decision, (R. 317-19), and by order dated November 13, 2014,

the Social Security Administration’s Appeals Council vacated the




1 The background is derived from the administrative record filed
by the Commissioner on November 13, 2017. (R., Docket Entry 6.)
“R.” denotes the administrative record. For purposes of this
Memorandum and Order, familiarity with the administrative record
is presumed. The Court’s discussion of the evidence is limited
to the challenges and responses raised in the parties’ briefs.

2 Plaintiff testified that he suffered his injuries upon falling
into an elevator and striking his head on the elevator’s
handrail. (R. 53-54.) He was admitted to a hospital, where a
CT scan revealed trauma to his brain. (R. 466.)
                                 2
hearing decision and remanded the case to an ALJ to resolve several

issues and conduct another hearing, (R. 150-55).

             On August 7, 2015, on remand, Plaintiff and his attorney

appeared for a hearing before ALJ Alan B. Berkowitz, (R. 38-76),

who issued a decision on March 24, 2016, (R. 18-30). ALJ Berkowitz

found that Plaintiff was not disabled, (R. 30), and this decision

became the Commissioner’s final decision on June 12, 2017, when

the Appeals Council denied Plaintiff’s request for a review, (R.

1-6).

             Plaintiff filed this action on August 2, 2017, (Compl.),

and moved for judgment on the pleadings on February 12, 2018,

(Pl.’s Br., Docket Entry 8-1).      The Commissioner cross-moved for

judgment on the pleadings on April 12, 2018, (Comm’r’s Br., Docket

Entry 11), and Plaintiff opposed the Commissioner’s motion on

May 4, 2018, (Pl.’s Opp., Docket Entry 13).

                              DISCUSSION

I.      Standard of Review

             In reviewing the ruling of an ALJ, the Court does not

determine de novo whether the plaintiff is entitled to disability

benefits.     Thus, even if the Court may have reached a different

decision, it must not substitute its own judgment for that of the

ALJ.     See Jones v. Sullivan, 949 F.2d 57, 59 (2d Cir. 1991).

Instead, this Court must determine whether the ALJ’s findings are

supported by “substantial evidence in the record as a whole or are

                                   3
based on an erroneous legal standard.”       Persico v. Barnhart, 420

F. Supp. 2d 62, 70 (E.D.N.Y. 2006) (internal quotations marks and

citation omitted).     If the Court finds that substantial evidence

exists to support the Commissioner’s decision, the decision will

be upheld, even if evidence to the contrary exists.         See Johnson

v. Barnhart, 269 F. Supp. 2d 82, 84 (E.D.N.Y. 2003).

            “Substantial evidence is such evidence that a reasonable

mind might accept as adequate to support a conclusion.”          Id.   The

substantial evidence test applies not only to the ALJ’s findings

of fact, but also to any inferences and conclusions of law drawn

from such facts.     See id.     To determine if substantial evidence

exists to support the ALJ’s findings, the Court must “examine the

entire record, including contradictory evidence and evidence from

which conflicting inferences may be drawn.”       Brown v. Apfel, 174

F.3d 59, 62 (2d Cir. 1999) (internal quotation marks and citation

omitted).

II.   Determination of Disability

            A claimant must be disabled within the meaning of the

Act to receive disability benefits.       See Boryk ex. rel Boryk v.

Barnhart, No. 02-CV-2465, 2003 WL 22170596, at *7 (E.D.N.Y. Sept.

17, 2003).    A claimant is disabled under the Act when he can show

an inability “to engage in any substantial gainful activity by

reason   of   any    medically    determinable   physical   or     mental

impairment . . . which has lasted or can be expected to last for

                                    4
a continuous period of not less than 12 months.”                 42 U.S.C.

§ 423(d)(1)(A).      The   claimant’s   impairment   must   be   of   “such

severity that he is not only unable to do his previous work but

cannot, considering his age, education, and work experience, engage

in any other kind of substantial gainful work which exists in the

national economy.”    42 U.S.C. § 423(d)(2)(A).

          The Commissioner must apply a five-step analysis when

determining whether a claimant is disabled as defined by the Act.

See 20 C.F.R. §§ 404.1520, 416.920.          First, the Commissioner

considers whether the claimant is currently engaged in “substantial

gainful activity.”     20 C.F.R. § 404.1520(a)(4)(i).        Second, the

Commissioner considers whether the claimant suffers from a “severe

medically determinable physical or mental impairment” or a severe

combination of impairments that satisfy the duration requirement

set forth at 20 C.F.R. § 404.1509.        Third, if the impairment is

“severe,” the Commissioner must consider whether the impairment

meets or equals any of the impairments listed in Appendix 1 of the

Social Security regulations.        20 C.F.R. § 404.1520(a)(4)(iii).

Fourth, if the impairment or its equivalent is not listed in the

Appendix, the claimant must show that he does not have the residual

functional capacity (“RFC”) to perform tasks required in his

previous employment.       20 C.F.R. § 404.1520(a)(4)(iv).       Fifth, if

the claimant does not have the RFC to perform tasks in his previous

employment, the Commissioner must determine if there is any other

                                    5
work within the national economy that the claimant is able to

perform, considering his RFC, age, education, and work experience.

20 C.F.R. § 404.1520(a)(4)(v).         If not, the claimant is disabled

and entitled to benefits.

             The claimant has the burden of proving the first four

steps of the analysis, while the Commissioner carries the burden

of proof for the last step.      Boryk, 2003 WL 22170596, at *7 (citing

Shaw v. Chater, 221 F.3d 126, 132 (2d Cir. 2000)).           “In making the

required determinations, the Commissioner must consider: (1) the

objective medical facts; (2) the medical opinions of the examining

or     treating    physicians;   (3) the   subjective     evidence   of    the

claimant’s symptoms submitted by the claimant, his family, and

others; and (4) the claimant’s educational background, age, and

work experience.”      Id. at *8.

III.     The ALJ’s Decision

             The ALJ applied the five-step analysis described above

and determined that Plaintiff is not disabled.            (R. 21-30.)

             At step one, the ALJ found that while Plaintiff had

worked    during    the   relevant   period,   he   had    not   engaged   in

substantial gainful activity since January 24, 2009, the alleged

disability-onset date.      (R. 23.)

             At step two, the ALJ concluded that Plaintiff suffered

from the following severe impairments: “status-post traumatic



                                       6
brain injury with resultant cognitive disorder and cervical and

lumbar sprains and a history of alcohol abuse.”             (R. 24.)

            At    step    three,   the    ALJ   found      that   Plaintiff’s

impairments did not meet or equal the severity of one of the

impairments      listed   in   Appendix     1   of   the    Social     Security

regulations. (R. 24-25.)       The ALJ then found that Plaintiff

            has the residual functional capacity to
            perform light work as defined in 20 CFR
            404.1567(b) and 416.967(b) except he can
            occasionally   climb   stairs   and   ladders,
            occasionally balance, stoop, kneel, crouch and
            crawl and occasionally withstand exposure to
            extreme humidity and extreme temperatures. In
            addition, he is limited to performing simple
            tasks with simple instructions and can
            occasionally interact with co-workers and the
            general public.

(R. 25.)

            At step four, the ALJ concluded that Plaintiff could not

perform his past relevant work.          (R. 29.)

            At step five, based on his RFC, age, education, and work

experience, the ALJ found that Plaintiff could perform other jobs

that exist in significant numbers in the national economy.                 (R.

29.)     As a result, the ALJ determined that Plaintiff is not

disabled. (R. 30.)

IV.    The Treating Physician Rule and Analysis of the ALJ’s Decision

           Plaintiff argues that the administrative record is fully

developed and substantial evidence supports his entitlement to

benefits, and that as a result, the Court should remand the case

                                     7
solely for the calculation and payment of benefits, or in the

alternative,      for   further      proceedings.           (Pl.’s      Br.   at   3.)

Generally,   Plaintiff     contends       that     the    ALJ   did     not   properly

evaluate whether Plaintiff’s headaches and migraines--either alone

or in combination with his other impairments--affected his ability

to work. (Pl.’s Br. at 18.) More specifically, Plaintiff contends

that (1) the ALJ improperly failed to follow the treating physician

rule with respect to the opinions of his treating physician,

Dr. Fawzy    W.     Salama,3    concerning        Plaintiff’s         headaches    and

migraines,   (Pl.’s     Br.    at    18-22);      and    (2) the   ALJ    improperly

rejected Plaintiff’s complaints of pain and the extent of his

impairments, (Pl.’s Br. at 23-24).

        The Commissioner contends that the ALJ’s decision is

supported by substantial evidence and that the correct legal

standards    were    applied,       and   urges    the    Court    to    affirm    the

Commissioner’s decision.            (Comm’r’s Br. at 1.)              Responding to

Plaintiff’s arguments, the Commissioner maintains that the ALJ

assigned proper weight to the opinions of Dr. Salama, (Comm’r’s




3 Plaintiff purports to challenge the weight given to one opinion
of Dr. Salama and one opinion of Dr. Zuckerman (at times,
Plaintiff incorrectly refers to Dr. Zuckerman as “Dr.
Zimmerman”). (See, e.g., Pl.’s Br. at 19.) However, both
opinions are actually those of Dr. Salama--the ALJ mistakenly
attributed one of Dr. Salama’s opinions to Dr. Zuckerman.
(R. 27 (referring to May 7, 2013 visit with Dr. Zuckerman and
citing Exhibit 19F), R. 833-34 (Exhibit 19F, a May 7, 2013
letter from Dr. Salama concerning Plaintiff).)
                                          8
Br. at 19-25), and Dr. Zuckerman, (Comm’r’s Br. at 25-28), and

that the ALJ properly considered Plaintiff’s alleged symptoms and

functional limitations, (Comm’r’s Br. at 28-29).

          The “treating physician rule” provides that the medical

opinions and reports of a claimant’s treating physicians are to be

given “special evidentiary weight.”   Clark v. Comm’r of Soc. Sec.,

143 F.3d 115, 118 (2d Cir. 1998).     Specifically, the regulations

state:

          Generally, we give more weight to opinions
          from your treating sources . . . . If we find
          that a treating source’s opinion on the
          issue(s) of the nature and severity of your
          impairment(s) is well-supported by medically
          acceptable clinical and laboratory diagnostic
          techniques and is not inconsistent with the
          other substantial evidence in your case
          record, we will give it controlling weight.

20 C.F.R. § 404.1527(c)(2).4    Nevertheless, the opinion of a

treating physician “need not be given controlling weight where [it

is] contradicted by other substantial evidence in the record.”

Molina v. Colvin, No. 13-CV-4701, 2014 WL 3925303, at *2 (S.D.N.Y.

Aug. 7, 2014) (internal quotation marks and citation omitted).




4 “While the Act was amended effective March 27, 2017, the Court
reviews the ALJ’s decision under the earlier regulations because
the Plaintiff’s application was filed before the new regulations
went into effect.” Williams v. Colvin, No. 16-CV-2293, 2017 WL
3701480, at *1 (E.D.N.Y. Aug. 25, 2017); see also
20 C.F.R. § 404.1527 (“For claims filed (see § 404.614) before
March 27, 2017, the rules in this section apply. For claims
filed on or after March 27, 2017, the rules in § 404.1520c
apply.”).
                                9
             When an ALJ does not afford controlling weight to the

opinion of a treating physician, he must consider factors that

include:      “(1) the length of the treatment relationship and

frequency of the examination; (2) the nature and extent of the

treatment relationship; (3) the extent to which the opinion is

supported by medical and laboratory findings; (4) the physician’s

consistency with the record as a whole; and (5) whether the

physician is a specialist.”        Schnetzler v. Astrue, 533 F. Supp. 2d

272, 286 (E.D.N.Y. 2008).          The ALJ must also set forth “‘good

reasons’ for not crediting the opinion of a plaintiff’s treating

physician.”     Id.      “As a general matter, ‘[f]ailure to properly

apply the treating physician’s rule, or consider the required

factors, constitutes legal error and is a sufficient basis for

remand.’”    Cora v. Colvin, No. 15-CV-1549, 2016 WL 4581343, at *3

(S.D.N.Y. Sept. 1, 2016) (quoting Rolon v. Comm’r of Soc. Sec.,

994 F. Supp. 2d 496, 506 (S.D.N.Y. 2014) (citation omitted)

(alteration in original).

     A.      Dr. Salama

             Plaintiff    argues   that      the   ALJ   improperly      failed   to

assign     controlling    weight   to     two      opinions   of   his    treating

neurologist, Dr. Salama.       (Pl.’s Br. at 18-22.)           Plaintiff first

saw Dr. Salama on May 2, 2012.               (R. 764-66.)     Dr. Salama noted

that Plaintiff reported experiencing migraine headaches four times

per week, and that he takes Motrin for relief.                     (R. 765.)      He

                                        10
diagnosed Plaintiff with concussion, cerebral contusion, traumatic

brain injury, and migraine headache.              (R. 766.)         He prescribed

Plaintiff sumatriptan succinate for migraine relief.                  (R. 766.)

            Plaintiff returned to Dr. Salama on February 14, 2013.

(R. 1084-86.)      Dr. Salama noted that Plaintiff complained of loss

of   memory,    frequent        migraines,     slurred       speech,     movement

restrictions, and dizziness.         (R. 1084.)       He noted that Plaintiff

gets migraine headaches four times per week and takes Motrin for

the pain.      (R. 1085.)        He diagnosed Plaintiff with the same

disorders   from    his   May   2,   2012    visit,   with    the    addition     of

“[l]ocalized primary osteoarthritis of the ankle.”                  (R. 1085.)

            Plaintiff saw Dr. Salama again on March 21 and May 7,

2013.   (R. 1087-91, 1097-1103.)              He noted Plaintiff’s health

conditions and migraine headaches, (R. 1089-90, 1101-02), and

during the May 7 visit, added the diagnosis “[m]igraine headache

with intractable migraine.”          (R. 1102.)

            The first Dr. Salama opinion at issue is a “Headaches

Disability Questionnaire” that Dr. Salama prepared the same day as

Plaintiff’s February 14, 2013 visit.           (R. 27, 802-07.)         According

to the Headaches Disability Questionnaire, Plaintiff experiences

mild to moderate headaches on a daily basis, as well as severe and

throbbing headaches three times per week.             (See R. 802-03 (noting

“severe migraine severity headache with mild and moderate headache

daily,” and describing their frequency as both “daily” and “3

                                       11
[times] weekly”).)         The headaches are noted to be accompanied by

visual disturbances, photosensitivity, mental confusion, and an

inability to concentrate.            (R. 803.)     Dr. Salama provides that

Plaintiff’s    severe      headaches    last    forty-eight     to    seventy-two

hours, and that Plaintiff should sit still, take medication, and,

if possible, sleep for two hours when suffering from headaches.

(R.   803-04.)       Dr.    Salama     opines    that    the   headaches    would

“[c]onstantly” interfere with his attention, and that Plaintiff is

incapable of even “low stress” work.             (R. 805-06.)       Additionally,

he opines that Plaintiff would be precluded from performing basic

work tasks while experiencing headaches and that he would be absent

from work more than three times per month as a result of his

headaches.     (R. 805-06.)      The ALJ assigned this opinion “little

weight” because he found it to be inconsistent with the opinions

of other treating and examining doctors.             (R. 27.)

             Dr.   Salama    prepared    the    second    opinion    at   issue--a

May 7, 2013 letter--in connection with Plaintiff’s May 7, 2013

visit.   (R. 27, 1097-1103.)           The letter provides that Plaintiff

“suffered a closed head injury with,” among other things, “migraine

headache [and] chronic tension type headache . . . as of 1/24/2009

with residual complaints of cognitive dysfunction and chronic

daily headache and anxiety disorder.”                (R. 1097.)       Dr. Salama

opines that Plaintiff “is totally temporarily disabled because of

the above medical problems.”            (R. 1097.)       The ALJ afforded this

                                        12
opinion “little weight” because he found it to be inconsistent

with Dr. Zuckerman’s prior opinions and the opinions of other

treating and examining doctors, and noted that “the determination

of disability is reserved for the Commissioner.”              (R. 27.)

      B.   Drs. Herman, Pollack, Zuckerman, and Burstein

           In contrast to the “little weight” afforded to Dr.

Salama’s opinions, the ALJ gave “great” or “some” weight to the

opinions   of   other   doctors.      For    instance,   On    July    7,     2011,

psychologist    Paul    Herman,     Ph.D.,     conducted      a     consultative

examination of Plaintiff.        (R. 716-20.)     He noted that Plaintiff

had tried to return to work “but was unable to be as sharp as he

was in the past, reporting that his medical issues interfered

because he would have to be hands-on and walking around, and he

would have dizziness, difficulty with stiff joints and migraines.”

(R.   716.)      Dr.    Herman     also    observed   that        Plaintiff    has

“hypertension, migraines[,] and joint problems” and “is prescribed

ibuprofen unknown dose twice daily.”          (R. 716.)       Dr. Herman found

that Plaintiff’s attention and concentration were “[s]trikingly

problematic, so much so that it raises a concern about malingering

because [he] was unable to perform serial 3s” and other simple

tasks, which “was inconsistent with his overall presentation, his

social interaction . . . , and [ ] with his having driven himself

to the evaluation.” (R. 717-18.) Dr. Herman evaluated Plaintiff’s



                                      13
memory skills to be “strikingly poor.”          (R. 718.)      Nonetheless,

Dr. Herman opined that:

            From a psychiatric/psychological perspective,
            [Plaintiff] appears capable of the following
            vocational    functions:       Following    and
            understanding     simple     directions     and
            instructions, performing simple tasks with
            supervision, relating adequately with others,
            and appropriately dealing with stress. He may
            have some difficulty maintaining attention and
            concentration,     maintaining    a     regular
            schedule, learning new tasks, performing
            complex    tasks    and   making    appropriate
            decisions. This is based on aspects of the
            mental status exam which as stated before,
            raises a concern of malingering.

(R. 718.)      The ALJ gave this opinion “great weight as it is based

on a thorough psychological evaluation of [Plaintiff] and is

consistent with treating records.”        (R. 28.)

            Plaintiff saw Dr. Herman again on August 24, 2011 for

cognitive testing and an evaluation.          (R. 722-25.)      Dr. Herman

found various aspects of Plaintiff’s behavior to be normal and

appropriate.      (R. 722-23.)     He noted Plaintiff’s attention and

concentration to be “good.”         (R. 723.)     Based on Dr. Herman’s

testing   of    Plaintiff,   he   evaluated   Plaintiff   to   be   “in   the

borderline range of cognitive ability.”         (R. 723-24.)    Dr. Herman

gave the following opinion:

            From a cognitive perspective, [Plaintiff]
            appears capable of the following vocational
            functions: Following and understanding simple
            directions   and   instructions;   performing
            simple tasks; maintaining attention and
            concentration at a level sufficient for low-

                                     14
            level employment; maintaining a regular
            schedule;    learning   new   tasks;     making
            appropriate, simple, work-related decisions;
            relating    adequately   with    others;    and
            appropriately dealing with stress.      He may
            have some difficulty performing complex tasks.

                 The results of the examination appear to
            be consistent with cognitive decline related
            to an accident, but, in and of itself, this
            does not appear to be significant enough to
            interfere with [Plaintiff’s] ability to
            function on a daily basis to the extent that
            all vocational functioning would be precluded.

(R. 724-25.)      The ALJ gave Dr. Herman’s opinion “great weight as

it   is   based   on   a   thorough   evaluation   of   [Plaintiff]    and   is

consistent with treating records.”          (R. 28.)

            Plaintiff was also consultatively examined by Andrea

Pollack, D.O., a family practitioner, on June 9, 2011.                (R. 712-

15.)      Dr. Pollack discussed Plaintiff’s conditions, including

memory loss, neck pain, and radiating back pain.            (R. 712.)     With

regard to his headaches, she noted:

            [H]e gets migraines every other day, which are
            brought on by weather changes as well. They
            last for 30 minutes.     They are left-sided,
            sharp, and throbbing. No nausea or vomiting.
            He does get blurry vision with them.        No
            sensitivity to light. He does get sensitivity
            to sound. He followed with neurology in the
            past. He does not keep a headache journal.
            He is on medications, over-the-counter, with
            relief.

(R. 712.)    She diagnosed him with “[s]tatus post traumatic brain

injury,”    “[m]igraine      headaches,”    “[s]hort-term    memory     loss,”



                                       15
“[n]eck pain,” and “[l]ower back pain, with radiation.”            (R. 714-

15.)    Dr. Pollack opined that:

             He should avoid heights, operating heavy
             machinery, or activities which require heavy
             exertion.   He has a moderate restriction in
             pushing, pulling, bending, lifting, and
             carrying. He has mild restriction in walking,
             climbing stairs, standing, and sitting. He’s
             restricted in activities which require fine
             manipulation with hands secondary to decreased
             sensation.

(R. 715.)     The ALJ gave this opinion “some weight as it is based

on a thorough physical examination of” Plaintiff.           (R. 27.)

             Plaintiff saw Dr. Pollack again on April 9, 2012, and

she noted, among other issues, problems with his short-term memory,

speech,     cognitive    performance,      concentration,    and    speech.

(R. 727.)     Dr. Pollack also observed that “[h]e gets headaches

four times a week, temporal in location, throbbing in nature.            He

gets sensitive to sound and dizziness with them.         He is not seeing

a neurologist.      He states it impaired his vision as well.”          (R.

727.)       She   diagnosed   him   with   eight   conditions,     including

headaches, and opined that “he has mild restriction in speech” and

moderate restrictions with respect to several physical activities,

that he should avoid activities that “require heavy exertion[ ] or

activities which may put him at risk for fall[ing],” and that he

has evidence of memory impairment.          (R. 729.)   Dr. Pollack also

opined that “[h]e is restricted in activities which require fine

visual acuity bilaterally and should have a cognitive evaluation.”

                                     16
(R. 729.)    The ALJ gave this opinion “some weight as it is based

on a thorough physical examination of” Plaintiff.                (R. 28.)

            On December 28, 2009, Plaintiff saw neurologist Mark J.

Zuckerman, M.D., who noted that among other things, Plaintiff “has

headaches two to three times a week with sudden left-sided pain,

last[ing] 5 to 10 minutes, they are pretty intense and then he

takes aspirin and they seem to get better.”               (R. 707.)     He opined

that     Plaintiff   “cannot     return        to     employment        requiring

multitasking,    cognitive     processing,          and    interaction        on     a

repetitive basis with client[s].”         (R. 709.)        Plaintiff consulted

with Dr. Zuckerman again on February 3, 2010, and Dr. Zuckerman

noted that Plaintiff experienced difficulties with concentration,

memory, focus, speaking, and pain, and “continues to have headaches

lasting for five minutes or so, very intense, explosive throbbing

left temple, comes several times a week.”                 (R. 705.)     He opined

that Plaintiff is “unable to return to his prior employment at

this time.”     (R. 706.)     Similarly, after Plaintiff’s April 21,

2010 visit, Dr. Zuckerman noted that Plaintiff was “about the

same,”   with   cognitive    impairment    and      headaches,        among   other

symptoms, and opined that “[t]here is some residual impairment

limiting him cognitively to return to his prior employment.”

(R. 703-04.)     Finally,    following     a   June       9,   2010    visit,      Dr.

Zuckerman noted that Plaintiff “has not changed much” and opined

that “[h]e cannot return to work at this time.”                (R. 701-02.)        The

                                   17
ALJ gave these opinions “some weight” as “consistent with the

evidence as a whole,” and found that the opinions “pertain[ ] to

[Plaintiff’s] past relevant work but do[ ] not preclude all work

that exists in the national economy.”               (R. 26-27.)

             Further,        medical     analyst      Dr.    Y.     Burstein,      a

psychologist, (R. 28), reviewed the evidence on May 2, 2012, (R.

730-46), and found that Plaintiff had a mild restriction of

activities      of   daily    living,    mild    difficulties      in    maintaining

social      functioning,         mild      difficulties        in        maintaining

concentration, persistence, or pace, and one or two repeated

episodes of deterioration, (R. 740).              He opined that Plaintiff “is

capable    of   understanding      and    following    simple      directions   and

sustaining concentration for simple tasks,” and that he “is able

to adapt to simple changes as well as relate adequately to others.”

(R. 746.)       The ALJ gave this opinion “great weight as it is

considered      non-examining      medical        expert    opinion      evidence.”

(R. 28.)

     C.      Analysis

             As discussed, Plaintiff contends that the ALJ failed to

properly     apply     the     treating        physician    rule    in    assigning

Dr. Salama’s opinions “little weight,” and that even if he properly

discounted Dr. Salama’s opinions, he failed to evaluate the extent

to which Plaintiff’s headaches and migraines would affect his

ability to work.      (Pl.’s Br. at 18-22.)         The Court agrees and finds

                                          18
that the ALJ failed to properly apply the treating physician rule

with respect to Dr. Salama’s Headaches Disability Questionnaire.

The ALJ gave “little weight” to Dr. Salama’s opinion that Plaintiff

“is incapable of even low stress work and would be absent more

than three times a month” because “it is inconsistent with the

opinions of other treating and examining doctors.”                    (R. 27.)

However,    the      opinions    of    other   treating   and    consultative

physicians do not contradict important aspects of Dr. Salama’s

opinion.

            Specifically, the record is replete with Plaintiff’s

complaints and doctors’ diagnoses of his headaches and migraines,

and   Dr.   Salama    found     that   (1) Plaintiff   would    be   unable   to

concentrate while experiencing them and that (2) they would cause

him to miss work more than three times per month.5               (R. 805-06.)

Strangely, however, the ALJ mentions Plaintiff’s headaches and

migraines only in passing, when summarizing physicians’ diagnoses

of them.    (See R. 24-29.)      While the ALJ is entitled to give little

weight to a treating physician’s opinions, he must give “good

reasons” for doing so.          See Schnetzler, 533 F. Supp. 2d at 286.

His explanation here--that Dr. Salama’s opinions are contradicted

by other physicians’ opinions--is insufficient.            (R. 27.)




5 These opinions accord with Plaintiff’s testimony that his
headaches “last for a couple of hours” and that he “sit[s] down
in a dark room” while experiencing them. (R. 110-11.)
                                        19
            First, with respect to concentration, while Dr. Herman

remarked    that    Plaintiff’s     attention   and       concentration     are

generally “good,” (R. 723), and Plaintiff testified that he “can

concentrate on a simple thing,” (R. 115), that says nothing of his

ability to concentrate while experiencing a headache or migraine.

Further, Dr. Herman’s opinions on Plaintiff’s ability to work were

strictly    from    a     “psychiatric/psychological”        or     “cognitive

perspective.”       (R.   718,   724-25.)    Similarly,      Dr.    Burstein’s

assessment focuses on cognitive and psychological limitations, (R.

730-46),    and    Dr.    Zuckerman’s    opinions   and     notes   focus    on

Plaintiff’s cognitive abilities, (R. 701-09), rather than on the

effects of Plaintiff’s headaches on his ability to concentrate.

Moreover, while Dr. Zuckerman’s first three opinions implied that

Plaintiff may be able to work in some capacity, (R. 704, 706, 709),

his final opinion--that Plaintiff “cannot return to work at this

time”--is ambiguous as to whether he believed Plaintiff incapable

of performing any work or incapable of returning to his prior job,

(R. 702).   In addition, to the extent Dr. Pollack’s silence on the

impact of Plaintiff’s headaches can be read as an opinion that

they do not affect his ability to work, the conflicting opinion of

Dr. Pollack, a consulting physician with a family practice, (R.

727-29), is entitled to less weight than that of Dr. Salama, a

treating physician specializing in neurology.             See Cora, 2016 WL

4581343, at *5 (quoting Sanders v. Comm’r of Soc. Sec., 506 F.

                                        20
App’x 74, 78 n.4 (2d Cir. 2012)); see also id. at *4-5 (compiling

cases and noting that “courts in this Circuit have found it

inappropriate for ALJs to infer unspoken functional assessments

from similar physical exams conducted by consulting physicians,

unless those exams provided particularly relevant findings”).

            Second,   with     respect     to   Plaintiff’s     expected

absenteeism, the Commissioner does not cite any evidence regarding

other doctors’ opinions on whether and how often they would expect

Plaintiff to miss work as a result of his headaches and migraines.

Thus, Dr. Salama’s opinion that they would cause Plaintiff to miss

work more than three times a month is not contradicted by the

opinions of other doctors.     (R. 806.)

            The absence of evidence rebutting Dr. Salama’s report

regarding    Plaintiff’s     expected    absenteeism   and    lapses   in

concentration is critical because the vocational expert in this

case, Christina Boardman, testified that a person in Plaintiff’s

position would be unable to competitively find work if he were to

miss two days of work per month or if he were “off task”--not

concentrating on work--fifteen percent of the time.6         (R. 72-75.)




6 Ms. Boardman also responded to a vocational questionnaire dated
November 24, 2015, (R. 446-50), which provided that a
hypothetical person with Plaintiff’s attributes could perform
work that exists in the national economy (R. 447-50). However,
there is no answer to the further hypothetical of whether the
same would be true if the claimant “was on task only 80 percent
of the workday.” (R. 447.)
                                   21
            Accordingly,       the     opinions    of    other     treating    and

examining    doctors     are    not    substantial      evidence    contrary    to

Dr. Salama’s opinions on the effects of Plaintiff’s headaches and

migraines, and they do not justify the ALJ’s decision not to give

Dr. Salama’s opinions controlling weight.7

                                     CONCLUSION

            For the foregoing reasons, the Commissioner’s motion

(Docket Entry 10) is DENIED and Plaintiff’s motion (Docket Entry

8)   is   GRANTED   IN   PART    and    DENIED     IN   PART.      Specifically,

Plaintiff’s request for remand solely for the calculation of

benefits is DENIED and his alternative request for remand for

further proceedings is GRANTED. On remand, the ALJ must reconsider

his decision not to give Dr. Salama’s opinion on Plaintiff’s

headaches and migraines controlling weight.              If he still believes

that controlling weight is not appropriate, he must thoroughly

consider    the   factors      set    forth   in   20 C.F.R. 404.1527(c)       and

“articulate more specific and substantial considerations that

support this decision.” See Cora, 2016 WL 4581343, at *8 (internal

quotation marks omitted).




7 In light of this conclusion, the Court does not reach
Plaintiff’s other arguments, including that the ALJ improperly
rejected Plaintiff’s credibility with respect to his complaints
of pain and the extent of his impairments. (Pl.’s Br. at 23-
24.)
                                         22
          The Clerk of the Court is directed to enter judgment

accordingly and mark this case CLOSED.



                                      SO ORDERED



                                      /s/ JOANNA SEYBERT______
                                      Joanna Seybert, U.S.D.J.

Dated: September   30 , 2018
       Central Islip, New York




                                 23
